Citation Nr: 9931017	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from July 8, 1994 to 
July 20, 1994.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from September 1, 1994 to April 9, 1995.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from June 1, 1995 to July 1, 1996.

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from October 1, 1996 to November 6, 1996.

5.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from November 7, 1996.

6.  Entitlement to service connection for peripheral 
neuropathy, claimed as a result of Agent Orange exposure.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1970.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the initial claim on appeal sought a rating in excess of 10 
percent for the veteran's PTSD.  Thereafter, a rating 
decision in March 1996 increased the evaluation for this 
disability to 30 percent, and an October 1998 rating decision 
increased the evaluation to 50 percent, effective from 
October 1, 1996.  The veteran has continued the appeal.

The Board further notes that while it referred the issue of 
entitlement to service connection for a skin disorder as 
secondary to Agent Orange exposure back to the regional 
office (RO) for further clarification and/or adjudication in 
June 1998, and the record reveals that the RO adjudicated 
this issue in the rating decision of October 1998, the record 
does not reflect that the veteran filed a notice of 
disagreement with this determination.  Consequently, the 
Board finds that this issue is not a subject for current 
appellate consideration.

The Board also notes that it has been required to identify 
and address additional issues in connection with the issue of 
entitlement to an increased evaluation for PTSD, in light of 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), and because the rating criteria applicable to the 
veteran's service-connected PTSD were revised effective 
November 7, 1996.  See 38 C.F.R. § 4.130 (1999).

The Board also finds that with respect to the additional 
issue separately identified as entitlement to an evaluation 
in excess of 50 percent for PTSD from November 7, 1996, since 
the RO considered only the new criteria at the time it most 
recently addressed entitlement to a rating in excess of 50 
percent for this period in October and November 1998, the RO 
is also required to consider the older criteria for this 
disability before the Board may review this issue on appeal.  
See Rhodan and Haywood v. West, 12 Vet. App. 55 (1998).  
Although appellate review might currently be considered for 
"staged" periods prior to the effective date for the change 
in rating criteria, for due process considerations, the Board 
will refrain from deciding entitlement to an increased 
evaluation for all of the relevant time periods in order to 
give the veteran and his representative an opportunity to 
separately address the issue of entitlement attendant to each 
"staged" period.  Consequently, all issues related to 
entitlement to an increased evaluation for PTSD will be 
remanded for further procedural development as discussed more 
fully below.  

For reasons also stated more fully below, the Board finds 
that the issue of entitlement to service connection for 
peripheral neuropathy, claimed as a result of Agent Orange 
exposure, must be remanded for additional evidentiary 
development.  

A decision with respect to entitlement to a total disability 
rating based on individual unemployability will be held in 
abeyance pending the outcome of the development requested in 
this remand.



REMAND

Peripheral Neuropathy, Claimed as a Result of Agent Orange 
Exposure

In its previous remand, the Board specifically noted that at 
the time of the veteran's hearing before a member of the 
Board in March 1998, the veteran testified that he was 
scheduled to undergo a Department of Veterans Affairs (VA) 
Agent Orange examination on June 4, 1998.  As a result, the 
Board went on to request that the RO confirm the completion 
of the VA Agent Orange examination, and to make sure that the 
report relating to this examination was associated with the 
claims folder.  Thereafter, the record does not reveal any 
action taken by the RO to confirm whether the Agent Orange 
examination took place and/or to obtain a copy of the 
examination report, other than by way of a request for 
additional records of treatment from the veteran.  While the 
Board notes that the veteran furnished additional VA 
treatment records following the Board's remand, and that the 
RO may have correctly assumed that by not furnishing records 
from an Agent Orange examination, there had been no such 
examination, the Board finds that this is not sufficient to 
confirm whether such an examination did or did not take 
place.  Consequently, the Board finds that remand is again 
warranted for further efforts to determine whether such an 
examination took place, and if so, to obtain the report from 
this examination.  Stegall v. West, 11 Vet. App. 168 (1998).

The Board further notes that the veteran testified that he 
was to undergo a VA Agent Orange examination, and that 
records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).


PTSD

With respect to the retroactive application of the criteria 
in effect since November 7, 1996, the VA General Counsel 
initially provided the following guidelines as to the 
relationship between the old and the new rating criteria for 
mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  

The purpose of the amendment was to remove 
terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject 
to differing interpretations, and to provide 
objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  In light of this guidance, it appears the 
General Counsel ruled that the revised criteria were not 
designed as a liberalizing change, thus by implication that a 
retroactive award or increase of a disability evaluation 
would not be expressly barred by 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1999).  

Notwithstanding the General Counsel's opinion, in the recent 
case of Rhodan and Haywood v. West, supra, the Court held 
that 38 U.S.C.A. § 5110(g) prohibited the retroactive 
application of the revised criteria for rating mental 
disorders to award or increase a disability rating prior to 
the effective date of "the Act or administrative issue."  
Accordingly, the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter, "the 
Court") held that "for any date prior to November 7, 1996, 
the Board could not apply the revised mental disorder rating 
schedule to a claim."  12 Vet. App. at 57.  These cases 
involved Board decisions prior to November 7, 1996.  In 
Haywood, the Board decision came after publication of notice 
of final version of the criteria and the setting of an 
effective date for its application, but before that effective 
date.  

It would therefore appear clear that the RO could not have 
applied the revised criteria in any rating determination 
prior to November 7, 1996.  It would further appear that the 
Rhodan Court has held that the effective date of an increased 
rating under the revised criteria could not be awarded prior 
to November 7, 1996.  To this extent, the Board finds that 
Rhodan would appear to overrule the interpretation in 
VAOPGCPREC 11-97 as to whether the revised criteria for 
rating mental disorders constitute a liberalizing change, and 
to limit the applicability of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) on the facts of this case.

In light of these considerations, the veteran's PTSD 
manifestations prior to November 7, 1996 should be evaluated 
only under the rating criteria in effect prior to November 7, 
1996.  It appears that from November 7, 1996, however, the 
PTSD manifestations must be considered under both the "old" 
and "new" rating criteria, and the rating assigned should 
be in accordance with whichever criteria are more favorable.

As was noted above, in October and November 1998, the RO 
adjudicated entitlement to a rating in excess of 50 percent 
for PTSD from October 1, 1996, solely under the new criteria 
applicable to this service-connected disability in effect 
subsequent to November 7, 1996.  38 C.F.R. § 4.130.  As was 
noted previously, in the case of Rhodan and Haywood v. West, 
supra, the Court held that 38 U.S.C.A. § 5110(g) (West 1991) 
prohibited the retroactive application of the revised 
criteria for rating mental disorders to award or increase a 
disability rating prior to the effective date of "the Act or 
administrative issue."  The Board finds that from November 
7, 1996, however, it appears that the veteran's PTSD 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating assigned should be in 
accordance with whichever criteria are more favorable.  See 
Karnas v. Derwinski, supra.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify and obtain any 
additional pertinent medical records from 
all medical care providers, VA and non-
VA, inpatient and outpatient, who have 
treated or examined him for PTSD and 
peripheral neuropathy, claimed as a 
result of Agent Orange exposure.  If 
there are such records, after obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims folder legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  

3.  Regardless of the veteran's response 
to (1) above, the RO should obtain all 
outstanding VA treatment and examination 
reports, including, but not limited to, 
any VA examination report arising out of 
any VA Agent Orange examination conducted 
during the period of March to June 1998.  
If there was no such examination, written 
confirmation to this effect should be 
obtained and associated with the claims 
folder. 

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
peripheral neuropathy, claimed as a 
result of Agent Orange exposure, 
entitlement to an evaluation in excess of 
30 percent for PTSD from July 8, 1994 to 
July 20, 1994, applying only the "old" 
rating criteria, entitlement to an 
evaluation in excess of 30 percent for 
PTSD from September 1, 1994 to April 9, 
1995, applying only the "old" rating 
criteria, entitlement to an evaluation in 
excess of 30 percent for PTSD from June 
1, 1995 to July 1, 1996, applying only 
the "old" rating criteria, entitlement 
to an evaluation in excess of 50 percent 
for PTSD from October 1, 1996 to November 
6, 1996, applying only the "old" rating 
criteria, entitlement to an evaluation in 
excess of 50 percent for PTSD from 
November 7, 1996, based on all applicable 
"old" and "new" rating criteria, and 
applying the criteria which are more 
favorable, and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome at to these issues.  The appellant need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












